UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 HASSAN BIN ATTASH,

               Petitioner,

                        v.                         Civil Action No. 05-1592 (RCL)

 BARACK OBAMA, et al.,

               Respondents.


                                             ORDER

        The parties’ Joint Motion for Extension of Time is GRANTED. Respondents shall file

their oppositions to (a) Petitioner’s Motion for Disclosure of Evidence Relating to Torture,

Abuse, and Other Cruel, Inhuman, and Degrading Treatment; (b) Petitioner’s Motion to Compel

Exculpatory Evidence and Automatic Discovery; and (c) Petitioner’s Motion for Permissive

Discovery, all filed under seal with the Court Security Officer on March 3, 2009 (see Notice of

Filings, Dkt. No. 176), by Friday, April 3, 2009. Petitioner shall file his reply to such

oppositions by Friday, April 17, 2009.



 3/30/2009                                                   /s/
 Date                                                Chief Judge Royce C. Lamberth
                                                     United States District Judge